Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-6-2006

USA v. Knight
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3686




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"USA v. Knight" (2006). 2006 Decisions. Paper 950.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/950


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 05-3686
                                      ___________

                           UNITED STATES OF AMERICA

                                            v.


                             CARL ANTHONY KNIGHT,
                                            Appellant
                             ________________________

                      Appeal From the United States District Court
                        For the Western District of Pennsylvania
                           (D.C. Criminal No. 98-cr-00003-2E)
                     District Judge: Honorable Maurice B. Cohill, Jr.
                             ___________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    May 24, 2006

               Before: RENDELL, AMBRO and ROTH1, Circuit Judges.

                                  (Filed: June 6, 2006)
                                    ______________

                              OPINION OF THE COURT
                                  ______________

PER CURIAM

      Carl Anthony Knight appeals the District Court’s order denying his motion for

return of property as well as the order denying his motion for reconsideration. The


  1
   Effective May 31, 2006, Judge Roth assumed senior status.
procedural history of this case and the details of Knight’s claims are well-known to the

parties, set forth in the District Court’s opinion, and need not be discussed at length. In

August 1999, Knight was sentenced to life imprisonment after his conviction for

conspiracy to distribute and possess with intent to distribute cocaine base. In January

2004, Knight filed a motion for return of property pursuant to Fed. R. Crim. P. 41(g).

The District Court denied the motion and the subsequent motion for reconsideration.

Knight filed a timely notice of appeal, and we have jurisdiction under 28 U.S.C. § 1291.

       Knight argues that he was entitled to notice of the administrative forfeiture of over

thirty-eight thousand dollars seized during the investigation which led to his conviction.

He states that the government contended at trial that the money was his. He asserts that a

government witness, Victor Calderone-Rodriguez, testified that Knight gave him the

money to buy cocaine. However, Knight testified at trial that he never gave Calderone-

Rodriguez any money for cocaine. Supp. App. at 61. Even if Knight was entitled to

notice, the error was harmless. Because the money was used to purchase cocaine, Knight

could not have a property interest in the money. Moneys furnished in exchange for a

controlled substance are “subject to forfeiture to the United States and no property right

shall exist in them.” 21 U.S.C. § 881(a)(6). We agree with the District Court that Knight

has not shown that he was entitled to notice of the forfeiture.

       For the above reasons, as well as those set forth by the District Court, we will

affirm the District Court’s orders.



                                              2